Citation Nr: 1102258	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  07-24 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1977 to June 1978 
with additional unverified periods of active and inactive duty 
for training.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied service connection for bilateral hearing loss and 
tinnitus.  In December 2005, the Veteran submitted a notice of 
disagreement and subsequently perfected his appeal in July 2007.  
His case is currently under the jurisdiction of the VA RO in 
Chicago, Illinois.

In August 2010, the Veteran submitted an untimely Substantive 
Appeal for the previously denied issue of entitlement to service 
connection for dizziness with loss of balance.  His Substantive 
Appeal also indicated that he believed his dizziness and loss of 
balance may be associated with Meniere's disease.  Thus, the 
issue of entitlement to service connection for Meniere's disease 
has been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over it, and it is referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the Veteran's claims of 
entitlement to service connection for bilateral hearing loss 
disability and tinnitus.

The Veteran claims that he currently experiences bilateral 
hearing loss and tinnitus as a result of his military service.  
Specifically, he contends that he first experienced hearing loss 
and tinnitus while on active duty for training in January 1981 
and these audiological disabilities are the result of noise 
exposure in service.

To support his claim, the Veteran submitted a November 2005 
treatment record from The Hearing Center indicating that he has 
high frequency sensorineural hearing loss and a history of noise 
exposure to aircraft and gunfire in the military, as well as 
10 years of factory noise (9 years with ear protection).  The 
Veteran also submitted a letter from his private physician, 
L.E.T., M.D. dated in July 2007.  Dr. T. indicated that the 
Veteran had been evaluated for and diagnosed with hearing loss.  
Dr. T. further opined that the Veteran's hearing loss was 
consistent with noise exposure and that military noise exposure 
was the "more likely cause" of the Veteran's hearing loss.  He 
rationalized that there is no other known noise exposure that 
might be the cause of the Veteran's hearing loss.  Dr. T.'s 
opinion, however, did not address the non-service factory noise 
exposure documented in the November 2005 treatment records.  
Additionally, it is not clear whether his opinion is based solely 
on the Veteran's periods of active duty and active duty for 
training.

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when there is: (1) evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with presumptive 
service connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

In light of the evidence showing current bilateral hearing loss 
and tinnitus, the potential in-service noise exposure, and 
inadequacy of Dr. T.'s nexus opinion, the Board finds that an 
examination and medical nexus opinion are necessary in order to 
properly resolve the claims of entitlement to service connection 
for bilateral hearing loss and tinnitus.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2010); see also McLendon, supra.

As the United States Court of Appeals for Veterans Claims (Court) 
explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), 
the Board may consider only independent medical evidence to 
support its findings.  The Court went on to say that, if the 
medical evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, ordering a 
medical examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  See 
Colvin at 175.  For the reasons described above, the Veteran's 
claims of entitlement to service connection for bilateral hearing 
loss and tinnitus must be remanded for a VA examination.

Additionally, the Veteran's personnel records have not been 
associated with the claims file.  As these records may clarify 
the Veteran's periods of active duty for training and allow the 
examiner to determine whether noise exposure during those times 
contributed to the Veteran's current hearing loss and tinnitus, 
they must be associated with the claims file prior to the 
scheduling of a VA audiological examination.

Finally, the Veteran submitted an incomplete Authorization and 
Consent to Release Information (VA Form 21-4142) for Dr. T. in 
July 2006.  As the case is being remanded, the Veteran should be 
afforded another opportunity to submit a completed Form 21-4142.  
If the Veteran submits such a completed form, the RO/AMC should 
attempt to obtain those records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
agency, to obtain the Veteran's complete 
service personnel records, including records 
from his active and inactive service in the 
Navy Reserves.  In requesting these records, 
the RO/AMC should follow the current 
procedures prescribed in 38 C.F.R. § 3.159 
with respect to requesting records from 
federal facilities.  The AMC is reminded that 
it should continue efforts to procure the 
Veteran's service records until either the 
records are received, or until it receives 
specific information that the records sought 
do not exist or that further efforts to 
obtain them would be futile.  All records 
and/or responses received should be 
associated with the claims folder.  If, after 
making reasonable efforts, the AMC cannot 
locate these records, it must specifically 
document what attempts were made to locate 
the records, and indicate in writing that 
further attempts to locate or obtain any 
government records would be futile.  The AMC 
must then: (a) notify the Veteran of the 
records that it is unable to obtain; 
(b) explain the efforts VA has made to obtain 
that evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The Veteran must then be given an 
opportunity to respond.

2.  Following receipt of any additional 
service personnel records, the RO/AMC should 
compile a list reflecting the Veteran's dates 
of active duty and active duty for training.

3.  Contact the Veteran to obtain a release 
of information for any treatment records held 
by L.E.T., M.D. or any other facilities or 
providers identified by the Veteran.  If the 
Veteran returns a completed and signed 
release of information, the RO/AMC should 
attempt to obtain these records and associate 
them with the claims file.

4.  The Veteran must be scheduled for a VA 
audiological examination with an appropriate 
examiner to determine the nature and etiology 
of his bilateral hearing loss and tinnitus.  
The examiner must review pertinent documents 
in the Veteran's claims file in conjunction 
with the examination, including the letter 
from the Veteran's private physician, 
Dr. L. E. T.  This must be noted in the 
examination report.

The examiner should obtain from the Veteran a 
complete history of post-service noise 
exposure.  The examiner must state whether it 
is at least as likely as not that the 
Veteran's current bilateral hearing loss and 
tinnitus were caused or aggravated 
(permanently increased in severity beyond the 
natural progression of the disorder) by a 
disease or injury in service, including in-
service noise exposure.  The examiner should 
only consider noise exposure during the 
Veteran's periods of active duty and active 
duty for training, as verified by the RO/AMC, 
when providing his or her opinion.

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

5.  After completing the above actions and 
any other notification or development deemed 
necessary, the Veteran's claims of 
entitlement to service connection for 
bilateral hearing loss and tinnitus should be 
readjudicated.  If either claim remains 
denied, a supplemental statement of the case 
should be provided to the Veteran and his 
representative.  After they have had an 
adequate opportunity to respond, all issues 
properly on appeal should be returned to the 
Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2009).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) 
(2010).

